Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/667,660 and Amendment filed on 06/23/2022.  Claim 20 has been previously canceled.  Claims 13 and 15 have been amended.  Claims 1-19 remain pending in the application.

Claim Rejections - 35 USC § 103
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as unpatentable by Lee et al. (KR Pub. No.: 20160089120) in view of Windsor (U.S. Patent 8,013,567).  

4.  As to claims 1 and 13 Lee discloses:
Claim 1 A detachable auxiliary power system (Abstract; Figs.3-4), comprising:
a housing (a housing 10 - ¶¶ 30-32; Figs.1-7), comprising:
a cavity (inner sides of the housing make cavity/space, as shown in Figs.5-7 - ¶¶ 43; 47; 74); and
a first power connector disposed within the cavity (charging terminals 14-2 and discharging terminals 15-2 (first power connector) - ¶¶ 42-49; 54; Figs.6-7);
a detachable portion, sized to fit within the cavity, the detachable portion comprising (as shown in Figs.3-4, 6-7, batteries 20 attachably/detachably adopted to the formed space inside the housing 10 - ¶ 31; Figs. 3-4, 6-7):
a power source (the batteries 20 - ¶ 31; Figs. 3-4, 6-7);
a second power connector disposed so as to connect with the first power
connector when the detachable portion is inserted into the cavity (as sown in Figs.6-7, when the batteries 20 (detachable portion) is inserted in the housing cavity/space, charger terminals 21 and discharging terminals 22 (second power connector) are connected correspondingly to the charging terminals 14-2 and discharging terminals 15-2 (first power connector) - ¶¶ 45-48; Figs.6-7); and
power management circuitry electrically connected to the power source (a switching unit 19 (power management circuitry) are connected through  the charging terminals 14-2 and discharging terminals 15-2 (first power connector) to the batteries 20 (power source) - ¶¶ 12; 63; Fig.8).
With respect to claim 1 Lee does not explicitly describe a detachable auxiliary power system, wherein the power management circuitry is configured to selectively charge the power source from electricity received from the power cable.
 As to claim 1 Windsor in combination with Lee discloses a detachable auxiliary power system (Abstract; col.5, ll.65-67; Figs.1-2), wherein the power management circuitry is configured to selectively charge the power source from electricity received from the power cable (by selectively switching S3 a power and utility system battery 22 can be charged using a relay #2, wherein a DC charger 29 is connected to an AC in line 27 and selectively connects to the system battery 22 - col.4, ll.56-58; col.6, ll.10-15; Fig.3); and
further comprising a retaining mechanism (latches 46  – col.8, ll.7-9);
and a power cable electrically connected to the first power connector, and adapted to be connected to an external electrical system (a built-in but removable and retractable extension cord 25 provides a convenient connection to the AC power - col.2, ll.36-39; col.4, ll.48-50).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Windsor’s teaching regarding the detachable auxiliary power system, wherein the power management circuitry is configured to selectively charge the power source from electricity received from the power cable to modify Lee’s invention by providing the power system that can include the  electrical power from both internal and external sources and  installed in or on a vehicle for portability (col.2, ll.21-33).
5. Claim 13 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
6.  As to claims 2, 6-10, 12 and 14-18 Lee in combination with Windsor describes:
Claims 2, 14 The power system/power pack, wherein the power source is a Lithium-Ion or Lithium-Polymer battery (¶ 49);
Claim 6 The power system, wherein the detachable portion further comprises one or more signaling devices (¶¶ 32-35; 56-61; Figs.2, 11);
Claims 7, 16 The power system/power pack, wherein one of the signaling devices comprises a plurality of flashing lights (¶¶ 32-35; 56-61; Figs.2, 11);
Claims 8, 17 The power system/power pack, wherein the detachable portion further comprises a flashlight (¶¶ 32-35; 56-61; Figs.2, 11);
Claim 9 The power system, wherein the detachable portion further comprises at least one accessory power port (¶ 48);
Claim 10 The power system, wherein the at least one accessory power port is one of a USB port, a cigarette lighter port, and a wall socket (¶ 48);
Claim 12 The power system, wherein the housing further comprises at least one mounting point for securing the housing to a substrate (¶¶ 36-37; 75; Figs.3-4, 10-11);
Claim 15 The detachable power pack, wherein the power management circuitry is configured to selectively charge the power source from the power port and provide electricity to the power port (¶¶ 41; 49-50; 59; Figs.5-8);
Claim 18 The detachable power pack, wherein the housing comprises a cavity, and the detachable power pack inserts into the cavity (¶¶ 31; 42-49; 54; 74; Figs.3-7). 
7.  As to claims 3, 5, 11 and 19 Windsor in combination Lee discloses:
Claim 3 The power system, wherein the power management circuity is further configured to supply electricity from the power source to the power cable, and is selected to supply electricity from the power source by actuation of a button or switch (col.4, ll.56-58; col.6, ll.31-46; col.8, ll.9-18; Figs.1, 3);
Claims 5, 19 The power system/power pack, wherein the detachable portion is releasably retained in the cavity by the retaining mechanism (col.8, ll.7-9);
Claim 11 The power system, wherein the external electrical system comprises a vehicle electrical system (col.5, ll.49-57; ; col.9, ll.49-67; col.10, ll.1-6). 
8.  Claim 4 is rejected under 35 U.S.C. 103 as unpatentable by Lee in view of Windsor and further in view of Richardson et al. (U.S. Patent 8,493,021).  
With respect to claim 4 Lee and Krieger do not explicitly describe the power system, wherein the electricity is supplied from the power source for a predetermined amount of time following actuation of the button or switch.
As to claim 4 Richardson in combination with Lee and Krieger recites the power system (Fig.1), wherein the electricity is supplied from the power source (Abstract; col.1, ll.17-20; col.2, ll.27-63) for a predetermined amount of time following actuation of the button or switch (col.5, ll.42-67; col.6, ll.1-16).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Richardson’s teaching regarding the power system, wherein the electricity is supplied from the power source for a predetermined amount of time following actuation of the button or switch to modify Lee’s and Windsor’s inventions by, for example, automatically reducing the probability of overheating any component in the power system (jump starter) or a vehicle (col.6, ll.12-16).



Conclusion
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851